12/08/2021
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                       December 8, 2021

                                      IN RE: MEGAN Y.

                   Appeal from the Circuit Court for McMinn County
                 No. 14-CV-326, 2010-CV-102 J. Michael Sharp, Judge
                        ___________________________________

                               No. E2021-00837-COA-R3-PT
                          ___________________________________


The Notice of Appeal filed by the appellants, Jason Y. and Katina Y., stated that appellants
were appealing the judgment entered on July 1, 2021. As the order appealed from does not
constitute a final appealable judgment, this Court lacks jurisdiction to consider this appeal.


                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KRISTI M. DAVIS, J.; D. MICHAEL SWINEY, C.J.; AND THOMAS R. FRIERSON, II, J.

Joshua H. Jenne, Cleveland, Tennessee, for the appellants, Jason Y. and Katina Y.

William Tyler Weiss, Madisonville, Tennessee, for the appellee, Tisha Y.

                                 MEMORANDUM OPINION1

        Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellants to show cause why this appeal should not be
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case.
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”). Appellants responded to our show cause order, but failed to
show that a final judgment has been entered.

       The order appealed from does not appear to be a final appealable judgment as Tisha
Y. filed a motion for contempt on January 6, 2015, and the record is devoid of an order
addressing this motion. The Court notes that the Trial Court entered an order on February
17, 2015, which granted the motion of Tisha Y. to withdraw the motion for contempt as to
case number 14-CV-326. The order specifically states, however, that the motion for
contempt remains applicable to case number 2010-CV102, which was consolidated with
case number 14-CV-326 by order entered May 14, 2015. As such, the motion for contempt
remains pending in case number 2010-CV-102.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). As the order appealed from does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed. Costs on appeal are taxed to the appellants, Jason Y. and Katina Y., for
which execution may issue.

                                                         PER CURIAM




                                            -2-